Freedman, J.,
dissents in a memorandum as follows: I respectfully dissent, and would grant appellant’s motion to suppress the BB gun that formed the basis of his adjudication for violating Administrative Code of City of NY § 10-131 (g). The facts here are that two police officers received a radio run based on an anonymous tip describing a black male of about 16 years of age sitting on a park bench near 2741 Schley holding a BB gun, and then putting it into a duffel bag. It is not clear whether the caller said black duffel bag or just duffel bag. The caller further stated that the suspect was wearing a white shirt, black shorts, and sneakers. Two plainclothes officers shortly thereafter ap*659proached appellant, who was with six or seven others. They did not see a gun.
According to the officers, they “went to the guy that matched the description with the white shirt” and “had a black bag.” Officer Franco testified, “I approached [appellant] and I asked him if he had a BB gun on him. He said yes and handed it over to me . . . from out of his bag.” Appellant testified that four officers approached him and the others and asked “who has a BB gun” and then said, “Open your bags, everyone open their bags.” The others opened their bags, but he did not, and Officer Franco then took his bag, opened it, and removed the BB gun. He also stated that after the others had opened their bags, he “told Officer Franco that [the other] kids had nothing to do with this situation.” Appellant, aged 14, was arrested immediately after the officers obtained the gun. By this time there were other police officers present, including Officer Ortiz, who prepared the arrest report. The arrest report stated that appellant was wearing “shorts-black,” “sandals-black,” “T-shirt or Tank Top-Gray,” and “headgear-unk unknown color.” There was no indication that appellant changed his shoes or his shirt between the time of the arrest and the time the arrest report was prepared. The report also indicated that there had been a frisk.
The hearing court believed the officers’ testimony, and did not credit appellant’s testimony concerning the arrest. For purposes of review, I will credit the court’s findings. The issue is whether, under the standards set forth in People v De Bour (40 NY2d 210 [1976]) and reiterated in People v Hollman (79 NY2d 181 [1992]), the People have established a sufficient basis for a level two or three inquiry. According to De Bour and Hollman, there are four levels of police intrusion, each of which is justified by a different degree of suspicion. The first, “[t]he minimal intrusion of approaching to request information,” or level one inquiry, is authorized where “there is some objective credible reason for that interference not necessarily indicative of criminality” (De Bour, 40 NY2d at 223). Requesting information concerning identity, address, purpose or destination falls into this category. Here, the radio run, although anonymous and not corroborated, was sufficient for the officers to approach appellant, who was in the vicinity of the alleged sighting, and request information.
Level two, defined as “the common-law right to inquire, is activated by a founded suspicion that criminal activity is afoot” (id.). Level three, a forcible stop and detention, is authorized where a police officer “entertains a reasonable suspicion that a *660particular person has committed, is committing or is about to commit a felony or misdemeanor” (id.).
At that point, an officer may detain and frisk the person if the officer reasonably suspects that he is in danger of physical injury because the person is armed. Approaching a teenager seated on a bench in the company of other teens and pointedly asking if he has a BB gun on him could be a level two inquiry, but under the circumstances here, it was a pointed and threatening inquiry; thus, it comes closer to a level three detention. Appellant testified that the officers approached the group and demanded that they open bags, and seized an unopened bag; this intrusion clearly constitutes a level three stop, which is justified only where the officer has a reasonable suspicion to believe that the suspect has committed, is committing, or is about to commit a crime or is armed. Two police officers asking a seated individual if he has a gun on him, i.e., if he is committing a crime, is more than a common-law inquiry, although it might not be a full-fledged level three detention.
The facts of this case are insufficient to justify the detention that occurred here. The officers had received an anonymous tip that a 16-year-old had a BB gun that he put into a bag. The description of the alleged perpetrator included black shorts, a white top, and white sneakers. Appellant was 14 years old, and was wearing a gray shirt or tank top and black sandals. He was also wearing headgear, not mentioned by the caller. Finally, he had a black book bag, not a duffel bag. Only the black shorts, and possibly the bag, fit the description that the officers received from the radio run. No one came forward to identify the “suspect” during the time that the officers were present, and no follow-up calls were received. Thus, the officers had neither reasonable suspicion that criminal activity was afoot nor reasonable suspicion that a particular person, appellant, was about to commit a felony or misdemeanor. In People v Moore (6 NY3d 496 [2006]), the Court of Appeals determined that an anonymous tip about an individual wearing a red shirt and grey hat was an insufficient basis for a detention. Similarly, in Matter of Jahad R. (12 AD3d 154 [2004]), and Matter of Koleaf J. (285 AD2d 418 [2001]), this Court rejected anonymous phone calls with general descriptions of young people allegedly handling guns as a sufficient basis for level three detentions. Based on the foregoing, I find that there was insufficient justification for the detention that occurred here, and would grant the suppression motion.